EXHIBIT 10.1
 
 
This FINANCIAL PUBLIC RELATIONS AGREEMENT (“Agreement”) is made and entered into
as of July 1, 2015 (the “Effective Date”) by and between Symbid Corp., a Nevada
Corporation (“Company”) and Dynasty Wealth, LLC, a Nevada Limited Liability
Corporation (“Consultant”).
 
RECITALS
 
WHEREAS, the Company and the Consultant desire to enter into a financial public
relations agreement; and
 
WHEREAS, the Company desires to engage Consultant to perform certain financial
public relations services for it, and Consultant desires, subject to the terms
and conditions of this Agreement, to perform financial public relations services
for Company.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND UNDERTAKINGS HEREIN
CONTAINED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:
 
1.  ENGAGEMENT OF CONSULTANT
 
Company hereby engages Consultant and Consultant hereby agrees to hold itself
available to render, and to render at the request of the Company, independent
investor relations advisory and consulting services (the “Services”) for the
Company, upon the terms and conditions hereinafter set forth. Such consulting
services shall include the development, implementation and maintenance of an
on-going stock market support system that increases investor awareness of the
company's activities and stimulates investor interest in the Company. The stock
market support system shall include a Shareholder Communication System, and
Investor Relation System, which will be defined and developed by Consultant. It
is understood that Consultant's ability to relate information regarding the
Company's activities is directly proportionate to and contingent upon
information provided by the Company to the Consultant. Although Consultant will
pass along information about the Company or its assets to brokers, institutions
and investors, it undertakes no responsibility to independently corroborate any
information it receives from the Company (the “Company Directed Information”) or
obtains from the Company’s filing with the U.S. Securities and Exchange
Commission (the “Company SEC Filings”). Consultant will not pass along any
information about the Company other than Company Directed Information,
information obtained from the Company SEC Filings or information which has been
specifically approved by the Company in writing in furtherance of this
Agreement.
 
2.  SERVICES
 
During the Initial Term (as defined in Section 3 below) and throughout all
extensions thereof, Consultant will specifically complete the following:
 
2.1  Disseminate Public Information.  Consultant will disseminate public
information about the Company, its business and affairs, in the United States of
America, to investment professionals and private parties who may have an
interest in investing in the Company's securities. Consultant will disseminate
public information regarding the Company to its existing database of business
associates and to other investment professionals whom Consultant will research
and identify based on their potential interest in the Company.
 
2.2  Communicate with Investment Community.  Consultant will communicate on an
ongoing basis with members of the investment community.
 
2.3  Conduct Conference Calls.  Consultant will conduct periodic conference
calls with investors and other investment professionals who may have an interest
in the Company.
 
2.4  Arrange Meetings with Investment Community.  Consultant will identify
investor conferences where the Company's management may be invited to attend,
and arrange group or individual meetings with portfolio managers, analysts,
stockbrokers and other investment professionals in key money center cities.
 
2.5  Facilitate Research Reports.  Consultant will provide introductions to buy
and sell-side research analysts, and financial newsletter writers with the goal
of facilitating the production of one or more research reports or financial
newsletters on the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.6  News Releases.  Consultant will review and, where appropriate, make
suggestions to modify the Company's proposed news releases. Consultant will
distribute Company's news releases if requested.
 
2.7  Investor Relations.  Consultant will advise the Company regarding best
practices that are typical of the Investor Relations profession.
 
2.8  Public Presentations.  Consultant will review and comment upon the
Company's website, PowerPoint presentation, fact sheet and other investor
oriented materials.
 
2.9  Investor Introductions.  Consultant will identify, introduce, communicate
with, and interact with potential Company investors with or on behalf of the
Company.
 
3.  TERM
 
The term of this Agreement (the “Term”) shall commence as of the Effective Date
and shall continue thereafter, subject to earlier termination, through and until
August 31, 2018.  The initial term of this Agreement (the “Initial Term”) shall
commence as of the Effective Date and shall continue thereafter through and
until August 31, 2015. The Agreement may be cancelled in accordance with
Paragraph 6 hereof on August 31, 2015; June 1, 2016; June 1, 2017; or June 1,
2018 in the event of the failure to timely achieve the criteria set forth in
Paragraph 4 below. This Agreement is not subject to termination by either party
during the Initial Term.
 
4.  COMPENSATION
 
 
a)
As Cash Compensation for the Services rendered by the Consultant during the term
of this Agreement, as such may be extended, the Company shall pay consulting
fees to Consultant of US $10,000 per month due and payable on the last day of
each month.  The Company may, in its discretion, elect to pay the monthly
consulting fees due under this Paragraph 4. a) either in cash, in a 144
restricted common stock payment equal to $10,000, or in a combination of both
forms of payment so long as they total $10,000 in consulting fees. The Company’s
determination on which method of payment is utilized is conclusive but shall be
communicated at the beginning of each month in which the Services are
provided.  Should the Company make such election the shares shall be priced
based upon the prior 20 day volume weighted average trading price of the shares
at the time of such election.

 
i)  Notwithstanding the foregoing, the compensation payable by the Company
pursuant to this paragraph 4. a) to the Consultant for the Services provided
during the Initial Term shall be paid by the Company in the form of 60,000
restricted shares of the Company’s common stock issuable on the Effective Date
or as soon thereafter as practicable.
 
ii)  All of Consultant’s related taxes with respect to such payment for Services
shall be borne by Consultant. All Company related taxes and expenses with
respect to the issuance of shares shall be borne by the Company.
 
 
b)
As Additional Compensation to the Consultant for Services rendered pursuant to
this Agreement, the Company shall issue to the Consultant up to one million six
hundred thousand (1,600,000) warrants to purchase shares of the Company’s common
stock at a price of $0.50 per share. Such warrants shall be issued upon
Consultant’s satisfaction of any of the conditions set forth in Paragraphs 4. e)
through h) below. The issuance of the warrants is tied to the satisfaction of
certain performance metrics involving market capitalization.

 
All Consultant’s related taxes with respect to the issuance of the warrants
shall be borne by Consultant. All Company related taxes and expenses with
respect to the issuance of such warrants shall be borne by the Company. The
warrants shall be deemed to have been earned by Consultant upon meeting the
performance metrics as described in Paragraph 4, and will not be subject to
forfeiture in the event that this Agreement is terminated subsequent to the
warrants having been earned.
 
 
c)
The continuation of the Term of this Agreement and the issuance of all
Additional Compensation to be paid to Consultant thereunder shall be based upon
the Company achieving the performance metrics as are fully described in each of
Paragraphs 4 e), f) and g) and h) below.

 
 
i.)
Should at any time during the Term of this Agreement the Company be acquired at
a valuation equal to or greater than any of the Market Capitalization
performance metrics set forth in any of Paragraphs 4 e), f), g) and h) below,
then the Company shall issue to the Consultant the amount of Warrants as called
for in such Paragraphs. The terms of this Section shall not apply to an
acquisition by the Company.

 
 
2

--------------------------------------------------------------------------------

 
 
 
d)
Expenses incurred by the Consultant on behalf of the Company are reimbursable,
provided that, the expense or the activities related to the expense are first
approved by the Company in writing.

 
 
e)
In the event that the Company has achieved a Market Capitalization (as defined
below) of $25 million or more by the end of the Initial Term (the “Initial Term
Market Capitalization Metric”), this Agreement shall be automatically extended
to June 1, 2016 and 20,000 warrants shall be issued to Consultant. If the
Company does not satisfy the Initial Term Market Capitalization Metric, this
Agreement shall automatically terminate at the end of the Initial Term.

 
 
f)
This Agreement shall be automatically extended from June 1, 2016 until June 1,
2017 and 170,000 warrants shall be issued to Consultant in the event that the
Company shall achieve a Market Capitalization of $67.5 million or more during or
before the term ending December 31, 2015.

 
 
g)
This Agreement shall be automatically extended from June 1, 2017 until June 1,
2018 and 610,000 warrants shall be issued to Consultant in the event that the
Company shall achieve a Market Capitalization of $125 million or more during or
before the term ending December 31, 2016.

 
 
h)
This Agreement shall be automatically extended from June 1, 2018 until August
31, 2018 and 800,000 warrants shall be issued to Consultant in the event that
the Company shall achieve a Market Capitalization of $225 million or more during
or before the term ending December 31, 2017.

 
 
i)
All warrants shall expire 5 years after the Effective Date and shall be
non-callable. The Company shall provide piggyback registration rights commencing
December 31, 2015 on all shares underlying the warrants issued pursuant to this
Agreement. In the event that the Company is acquired by a third-party during the
term of this Agreement for a valuation at least higher than $20,000,000, any
warrants earned or to be earned by Consultant at the time of the acquisition
shall become exercisable via a cashless exercise. All warrants shall be
represented by warrant certificates. All of Consultant’s related taxes with
respect to the Additional Compensation payments for shall be borne by
Consultant. All Company related taxes and expenses with respect to the issuance
of the Warrants pursuant to the Additional Compensation payments shall be borne
by the Company.

 
 
j)
Market Capitalization of the Company is defined for the purposes of this
Agreement to be the prior thirty calendar day average daily weighted average
price of the common stock multiplied by the fully diluted number of shares
outstanding, including all instruments convertible into common stock at or below
a strike price equal to the prior thirty calendar day average daily price of the
common stock.  The relevant Market Capitalization objective needs to be achieved
for a minimum average of 30 calendar days at any time during the Term of the
Agreement.

 
5.  INDEPENDENT CONTRACTOR
 
It is expressly agreed that the Consultant is acting as an independent
contractor in performing its services hereunder. Company shall carry no
workmen's compensation insurance or any health or accident insurance to cover
Consultant. Company shall not pay any contributions to social security,
unemployment insurance, Federal or state withholding taxes nor provide any other
contributions or benefits, which might be expected in an employer-employee
relationship.
 
6.  TERMINATION
 
Unless extended by both Parties in writing, this Agreement will automatically
terminate in the event that the Consultant does not timely meet the performance
requirements described in Paragraph 4 e), Paragraph 4 f), Paragraph 4 g) or
Paragraph 4 h). In the event the Agreement is terminated, Consultant shall cease
rendering Services to Company as of the effective date of termination, and
Company shall pay Consultant to the extent not previously paid, any cash fees
for the Services performed through the date of termination and any Additional
Compensation Fees that have been earned pursuant to the achievement of the
Performance Metrics prior to the date of termination.  The Company shall also
pay any previously-approved expenses through the effective date of termination.
 
In the event of any such termination, the parties shall have no further
obligations to one another by way of compensation or otherwise, except as
described herein.
 
7.  INDEMNIFICATION
 
The Company will defend Consultant against any third party claim (the “Claim”)
that  Consultant has provided such third party with incorrect information about
the Company but only to the extent that the information provided by Consultant
was provided in accordance with Section 1 hereof, and indemnify Consultant from
the resulting costs and damages awarded against Consultant to  the  third  party
making such Claim, by a court of competent jurisdiction or regulatory agency or
agreed to in settlement by Company; provided that Consultant: (i) notifies
Company promptly in writing of such Claim, (ii) grants Company sole control over
the defense and settlement thereof, and (iii) reasonably cooperates in response
to a Company request for assistance.  Company will have the exclusive right to
defend any such Claim and make settlements thereof at its own discretion, and
Consultant may not settle or compromise such Claim, except with prior written
consent of Company.
 
 
3

--------------------------------------------------------------------------------

 
 
The Company will not, however, be responsible for any claims, liabilities,
losses, damages or expenses which result from any compromise or settlement not
approved by the Company or which are determined to have resulted solely from the
fraud, willful misconduct or gross negligence of Consultant. The Company also
agrees that Consultant shall have no liability to the Company for or in
connection with this engagement, except for any such liability for losses,
claims, damages, liabilities or expenses incurred by the Company, which are
determined to have resulted solely from the fraud, willful misconduct or gross
negligence of Consultant. The foregoing agreement shall be in addition to any
rights that any party may have at common law or otherwise, including without
limitation any right to contribution.
 
8.  GENERAL PROVISIONS
 
8.1           Governing Law and Jurisdiction.  This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York. Each of
the Parties hereto also consents to such jurisdiction for the enforcement of
this Agreement and matters pertaining to the transactions and activities
contemplated hereby
 
8.2   Arbitration.
 
a)  
Except with regard to Paragraph 8.1 hereof and any other matters that are not a
proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association. The
arbitration proceeding shall take place at a mutually agreeable location in New
York, New York or such other location as agreed to by the parties.

 
b)  
The award rendered by the arbitrator shall be final, binding and conclusive,
shall be specifically enforceable, and judgment may be entered upon it in
accordance with applicable law in the appropriate court in the State of New
York, with no right of appeal therefrom.

 
c)  
Each party shall pay its or his own expenses of arbitration, and the expenses of
the arbitrator and the arbitration proceeding shall be equally shared; provided,
however, that, if, in  the opinion of the arbitrator (or a majority of the
arbitrators if more than one), any claim or defense  was unreasonable, the
arbitrator(s) may assess, as part of their award, all or any part of the
arbitration expenses of the other party (including reasonable attorneys' fees)
and of the arbitrator(s) and the arbitration proceeding against the party
raising such unreasonable claim or defense; provided, further, that, if the
arbitration proceeding relates to the issue of Cause for termination
of   employment, (a) if, in the opinion of a majority of the arbitrators, Cause
existed, the arbitrator(s) shall assess, as part of their award, all of the
arbitration expenses of the Company (including reasonable attorneys' fees) and
of the arbitrator(s) and the arbitration proceeding against the Employee or (b)
if, in the opinion of a majority of the arbitrator(s), Cause did not exist,
the  arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Employee (including reasonable attorneys' fees) and of the
arbitrator(s) and the arbitration proceeding against the Company.

 
8.3           Attorney's Fees.  In the event a dispute arises with respect to
this Agreement, the party prevailing in such dispute shall be entitled to
recover all expenses, including, without limitation, reasonable attorney's fees
and expenses incurred in ascertaining such party's rights, in preparing to
enforce or in enforcing such party's rights under this Agreement, whether or not
it was necessary for such party to institute a lawsuit.
 
8.4           Unenforceable Terms.  Any provision hereof prohibited by law or
unenforceable under the law of any jurisdiction in which such provision is
applicable shall adhere to such jurisdiction only be ineffective without
affecting any other provision if this Agreement. To the full extent, however,
that such applicable law may by waived to the end that this Agreement be deemed
to be a valid and binding agreement enforceable in accordance with its terms,
the Patties hereto hereby waive such applicable law knowingly and understanding
the effect of such waiver.
 
8.5           Execution in Counterparts.  This Agreement may be executed in
several counterparts and when so executed shall constitute one agreement binding
on all the Patties, notwithstanding that all the Parties are not signatory to
the original and same counterpart.
 
 
4

--------------------------------------------------------------------------------

 
 
9.  NOTICES
 
Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally or by recognized delivery service,
telegraphed, telexed, sent by facsimile transmission (provided acknowledgement
of receipt thereof is delivered to the sender) or sent by certified, registered
or express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or by recognized delivery service, telegraphed, telexed,
and sent by facsimile transmission or, if mailed, three days after the date of
deposit in the United States mails as follows:
 
If to Consultant, to:
 
Dynasty Wealth, LLC.
Attn: David Markowski
2755 East Oakland Park Blvd.
Suite 290
Fort Lauderdale FL 33305
754-200-5119
 


If to Company, to:
 
Symbid Corp.
Attn:  Korstiaan Zandvliet
Marconistraat 16
3029 AK Rotterdam, The Netherlands
+31 6 24233773
 
Or such address as any of the above shall have specified by written notice
hereunder.
 
[Signature Page Follows]
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first herein above written.
 
SYMBID CORP.
    DYNASTY WEALTH, LLC             By: 
/s/ Korstiaan Zandvliet
    By: 
/s/ David Markowski
 
Name: Korstiaan Zandvliet
   
Name: David Markowski
 
Title: Chief Executive Officer
   
Title: Manager
 

 
 
 
 
 
6

--------------------------------------------------------------------------------

 